DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement filed October 13, 2020 has been placed in the application file and the information referred to therein has been considered as to the merits.
With respect to foreign language references with no translation of the document: “If no translation is submitted, the examiner will consider the information in view of the concise explanation and insofar as it is understood on its face, e.g., drawings, chemical formulas, English language abstracts, in the same manner that non-English language information in Office search files is considered by examiner in conducting searches.” See MPEP §609.04(a)(II) (D) and 37 CFR 1.98(a)(3)(ii). 
Drawings
The drawings received October 13, 2020 are acceptable for examination purposes.
Specification
The specification received October 13, 2020 has been reviewed for examination purposes.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spielvogel et al. (WO 2018/149762A1).
	As to claim 1, Spielvogel discloses an energy storage arrangement for a motor vehicle (Figs. 1-4 and corresponding disclosure), said energy storage arrangement
comprising:
a protective device which is configured to be arranged above a ground clearance line of the motor vehicle, and 
at least one battery module 3 which is arranged above the protective device, and which has at least one load-bearing battery module housing and at least one battery cell pack arranged in an interior of the battery module housing,
wherein the battery module housing comprises at least two vertically arranged
housing walls 8, and wherein the protective device comprises a protective plate 6 and at least two load introduction elements 7 and 5 arranged above the protective plate 6 and below the housing walls 8 (Figs. 2a and 3).

    PNG
    media_image1.png
    587
    519
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    315
    567
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    741
    561
    media_image3.png
    Greyscale

	As to claim 4, the load introduction element 5 comprises a supporting surface arranged below housing walls 8 (Fig 2a).
	As to claim 5, the load introduction elements are substantially wave-shaped and form a corrugated plate (Figs. 3a and 3c).
	As to claim 6, the load introduction elements have the same profile as that of the instant invention (Figs. 3a, 3c above) and therefore constitutes a top hat profile.
	As to claim 7, Spielvogel teaches that the load introduction elements are in the form of domes (Fig. 3) and can be formed via injection molding (paragraph bridging pages 5-6).
	As to claim 8, the energy storage arrangement of Spielvogel is employed in a vehicle floor (page 2, ll. 15-20) and the protection system of Spielvogel is such that the protection elements of Spielvogel are arranged above the ground clearance of the motor vehicle, the batteries are arranged above the protection device (as discussed above) and the housing walls 8 of Spielvogel are arranged vertically (Figs. 1, 2a and 3a-3d).
Claims 1-4, 6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto et al. (U.S. Patent Application No. 2018/0102576).
	As to claim 1, Yamamoto discloses an energy storage arrangement for a motor vehicle (para. [0029]; Figs. 1-17 and corresponding disclosure), said energy storage arrangement
comprising:
a protective device which is configured to be arranged above a ground clearance line of the motor vehicle, and 
at least one battery module 120 which is arranged above the protective device, and which has at least one load-bearing battery module housing 5 and at least one battery cell pack arranged in an interior of the battery module housing 5,
wherein the battery module housing comprises 5 at least two vertically arranged
housing walls, and wherein the protective device comprises a protective plate 112 and at least two load introduction elements 3 and 7 arranged above the protective plate 112 and below the housing walls (Fig. 15).

    PNG
    media_image4.png
    575
    848
    media_image4.png
    Greyscale



	The load introduction elements 3/7 are further depicted in Figs. 16/17.

    PNG
    media_image5.png
    619
    433
    media_image5.png
    Greyscale

	As to claim 2,  the battery module includes an array of housing walls 5 including 3 walls therein which are arranged vertically and wherein the interior walls form a partition which divides the battery module into two chambers having separate cell sets (Fig. 15).

    PNG
    media_image6.png
    492
    659
    media_image6.png
    Greyscale

	As to claim 3, the claim is interpreted to be a product-by-process claim as the extruded limitation is a function of the method of making.  In the teachings of Yamamoto, housing walls 5 are formed of a molded resin (para. [0076]) which defines a shape that reads on the shape of the housing of claim 3, thus having the same profile.
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).
“The Patent Office bears a lesser burden of proof in making out a case of
prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).  Ex parte Gray, 10 USPQ2d 1922 (Bd. Pat. App. & Inter. 1989).  See MPEP section 2113.
	As to claim 4, the load introduction element 3/7 comprises a supporting surface arranged below housing walls 5 (Figs. 15-17).
	As to claim 6, the load introduction elements have the same profile as that of the instant invention (Figs. 15-17) and therefore constitutes a top hat profile.
	As to claim 8, the energy storage arrangement of Yamamoto is employed in a vehicle floor (Figs. 1-2, 15-17 and corresponding disclosure) and the protection system of Yamamoto is such that the protection elements of Yamamoto are arranged above the ground clearance of the motor vehicle, the batteries are arranged above the protection device 112 (as discussed above) and the housing walls 5 of Yamamoto are arranged vertically (Figs. 1, 2 and 15-17).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. DE102010024320A1 discloses a battery arrangement wherein the lower floor of the enclosure has various shock absorbing structures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283. The examiner can normally be reached Mon-Thurs 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GREGG CANTELMO/Primary Examiner, Art Unit 1725